Citation Nr: 0315892	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  94-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active military duty from September 
1967 to June 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
in Hartford, Connecticut.  During the appellate process, the 
veteran's case was transferred to the VA Regional Office in 
Manchester, New Hampshire (RO).

This case was before the Board in January 2001, at which time 
the Board denied the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder.  The 
veteran appealed that portion of the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in conjunction with a joint motion, the Court vacated the 
January 2001 Board decision and remanded the case to the 
Board in September 2002, for readjudication consistent with 
the joint motion.  

By statements received in April 2000 and June 2000, the 
veteran raised the issues of entitlement to service 
connection for a right knee disorder, a right hip disorder, a 
disability of the toes, peripheral neuropathy (claimed as 
numbness of the hands and feet), and a neck disorder.  In a 
statement dated in May 2001, the veteran raised the issue of 
entitlement to special monthly compensation due to the loss 
of a creative organ, and in August 2001, the veteran filed a 
claim for entitlement to a total rating for compensation 
purposes based upon individual unemployability.  Thereafter, 
in October 2001, and July 2002, the veteran claimed 
entitlement to service connection for hernias and a right leg 
disorder.  These issues have not been developed and 
adjudicated for appellate review and are therefore referred 
to the RO for appropriate disposition.


REMAND

The veteran raised the issues of entitlement to an increased 
rating for his service-connected right shoulder and 
entitlement to service connection for a right ankle disorder 
in February 1998.  A rating action dated in May 1999, denied 
these issues and the veteran conveyed his disagreement to 
this action in correspondence received by the RO in April 
2000.  Although an increased rating to 30 percent for the 
veteran's right shoulder disorder was assigned by a rating 
action dated in March 2001, a veteran, seeking an evaluation 
greater than that assigned is presumed to seek the maximum 
benefit allowed by law.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Hence, this issue remains in appellate status.  
However, a statement of the case has not been issued.  While 
it is true that the veteran has not submitted a timely 
substantive appeal, the Board is obligated to remand these 
issues to the RO for the issuance of a statement of the case 
and notification of appellate rights.  Manlincon v. West, 
12 Vet. App. 238 (1999).   

Accordingly, and in compliance with the Court's Order dated 
in September 2002, this case is remanded to the RO for the 
following actions:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

2.  The RO should attempt to verify 
whether the veteran was treated at the 
3rd Field Hospital or the U. S. Naval 
Support Activity Detachment at Binh-Thuy 
in November 1969.

3.  The RO should contact the National 
Archives and Records Administration 
(NARA), ATTN: U.S. Navy Liaison, 9700 
Boulevard, St. Louis, MO 63132 and obtain 
the veteran's Official Military Personnel 
File.  All records, once obtained must be 
associated with the claims file.

4.  Thereafter, the RO should review the 
claims files, to include documents 
received by the Board, and prepare a 
summary of all the claimed stressors, to 
include the inconsistent statements made 
by the veteran to both VA adjudicators 
and healthcare providers.  This summary, 
together with a copy of the DD 214 and 
the DA Form 20, or equivalent, and all 
associated documents should be sent to 
the Naval Historical Center, Building 57, 
Washington Navy Yard, Washington, D.C. 
20374-0570.  They should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.

5.  In compliance with the Court's order 
dated in September 2002, the RO should 
review the claims files and prepare a 
summary of all the claimed stressors, to 
include the inconsistent statements made 
by the veteran to both VA adjudicators 
and healthcare providers.  This summary, 
together with a copy of the DD 214 and 
the DA Form 20, or equivalent, and all 
associated documents, to include 
documents received by the Board from the 
veteran in November 2002, should be sent 
to the United States Army and Joint 
Services Environmental Support Group, 
7798 Cissna Road, Springfield, Virginia 
22150.  They should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  

6.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  If and only if, adequate 
corroboration of combat status or 
stressors is obtained, the RO should 
determine whether another VA psychiatric 
examination is necessary.  If so, 
information concerning the verified 
stressors and/or combat status should be 
provided to the examiner for review prior 
to the examination, along with the 
veteran's claim file.  Any other 
necessary development, such as the 
securing of current treatment records, 
should also be undertaken.

7.  The RO should issue a statement of 
the case and notification of the 
veteran's appellate rights on the issues 
of entitlement to an increased rating for 
his service-connected right shoulder and 
entitlement to service connection for a 
right ankle disorder.  38 C.F.R. § 19.26 
(2002).  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over these 
issues, a timely substantive appeal to 
the May 1999 rating decision denying this 
claim must be filed.  38 C.F.R. § 20.202 
(2002).  If the veteran perfects the 
appeal as to any issue, the case should 
be returned to the Board for appellate 
review.  

8.  Thereafter, if the issue of 
entitlement to service connection for 
post-traumatic stress disorder on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


